Filed 12/28/22


                      CERTIFIED FOR PUBLICATION


            COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                  DIVISION ONE

                           STATE OF CALIFORNIA



SHANNON WEHSENER,                          D079623

       Plaintiff and Appellant,

       v.                                  (Super. Ct. No. 37-2018-
                                           00032047-PR-LA-CTL)
WENDY JERNIGAN,

       Objector and Respondent.


       APPEAL from an order of the Superior Court of San Diego County,
Jeffrey Bostwick, Judge. Affirmed.
       Hughes & Pizzuto, Anne M. Rudolph and Ralph E. Hughes for Plaintiff
and Appellant.
       Beamer, Lauth, Steinley & Bond and Phillip A. Bond for Objector and
Respondent.
                              INTRODUCTION

      In this case, we must decide whether Judith Scherber (Judy) 1 is an
intestate heir of Loch David Crane (Decedent), who died in 2018 while
domiciled in San Diego County. Judy’s petition is based on her relationship
with Charles Bloodgood (Charles). In 1951, Charles and his wife Frances
Bloodgood (Frances) took two-year-old Judy into their home after she was
abandoned by her birth parents, and for the duration of their lifetimes, held
Judy out as their own child while domiciled in Indiana.

      Probate Code 2 section 6453 provides the rules for determining who is a
“natural parent” for purposes of intestate succession, and it includes a
presumed parent-child relationship under the Uniform Parentage Act (UPA)
(Fam. Code, § 7600 et seq.). (§ 6453, subd. (b)(2).) Applying California law to
undisputed facts jointly submitted by the parties, the probate court found
Judy was the presumed natural child of Charles under the UPA; that
Shannon Wehsener (Shannon), a first cousin of Decedent who had opposed
Judy’s petition, had failed to proffer any facts to rebut that presumption; and
that Judy therefore was Decedent’s heir through Charles, based on Charles
openly holding her out as his own child during his lifetime.
      On appeal, Shannon argues the probate court erred in applying
California law to determine the existence of a natural parental relationship
between Charles and Judy. Shannon argues the court instead should have


1     Judith died in January 2022, during the pendency of this appeal. Her
daughter, Wendy Jernigan, has substituted into this action as the personal
representative of Judith’s Indiana estate. For convenience, we will, as the
parties have, refer to Judith and her estate collectively as “Judy.”

2    Unless otherwise indicated, all further statutory references are to the
Probate Code.

                                       2
applied Indiana law, where that relationship was effectuated. And unlike
California, Indiana law does not recognize the existence of a natural parent
and child relationship for purposes of determining heirship when a parent
openly holds out a child as that parent’s own. Shannon further argues that
even if California law applies and Charles is the presumed natural parent of
Judy, that presumption was rebutted purely on the basis of public policy.
      Exercising independent review, we conclude California law applies in
determining parentage between Judy and Charles for purposes of intestate
succession. Based on the undisputed facts, we further conclude clear and
convincing evidence supports the probate court’s finding that Charles was the
presumed natural parent of Judy under the UPA; that Shannon did not meet
her burden to produce clear and convincing evidence to rebut that
presumption; and that the presumption cannot be rebutted purely on the
grounds of public policy. We thus affirm the probate court’s order that Judy,
through Charles, is an intestate heir of Decedent.
              FACTUAL AND PROCEDURAL BACKGROUND
                                        I.
                                 Stipulated Facts
      The probate court decided the issues on appeal based upon the parties’
stipulation of the following 17 undisputed facts:
      “1.   The Decedent died on April 25, 2018, a resident of San Diego
County, California, leaving assets to be administered in San Diego County.
      “2.   The Decedent was not survived by spouse, issue, parents, issue
[of] parents, or grandparents. Accordingly, the Decedent’s intestate heirs are
the issue of his grandparents.
      “3.   [Shannon] is the Decedent’s sole first cousin on his paternal side.
      “4.   Shannon is the sole person entitled to share in any portion of the


                                        3
estate passing by intestacy as issue of the Decedent’s paternal grandparents.
      “5.    [Charles] was the adopted brother of the Decedent’s mother,
CLARE BLOODGOOD CRANE. Charles was a resident of Indiana and died
on July 14, 1993, in Indiana.
      “6.    Judy was born on April 6, 1949. Her biological parents were
Dorothy Sue Davenport and Henry Lee Hayden. Judy’s biological mother
abandoned her and her biological father when Judy was an infant. Judy
lived with her biological father until she was two years old.
      “7.    When Judy was two years old, Judy’s biological father dropped
her off with Charles and [Frances], who were then living in Kentucky, and
asked them to babysit. Judy’s biological father never returned. Judy
continued to live in the home of Charles and Frances for the duration of her
childhood.
      “8.    When Judy was not more than eleven years old, Charles,
Frances, and Judy moved to Indiana. When Charles, Frances, and Judy
moved to Indiana, Charles and Frances openly held Judy out to be their
daughter. School records from Indiana show that Judy was registered with
the last name ‘Bloodgood[,’] and as a child of Charles and Frances. Charles
and Frances continued to hold Judy out as their daughter for the remainder
of their lifetimes. The Last Will and Testament of Charles E. Bloodgood
named Judy as Charles[’s] daughter.
      “9.    Judy is not Charles[’s] or his wife’s biological child, and there is
no evidence she was legally adopted. Thus, any purported relationship
between Charles and Judy is based solely upon Charles having taken Judy
into his home and having held Judy out as his daughter. Charles and
Frances knew that Judy was the biological child of another couple.
      “10.   Although Charles and Frances took Judy into their home in


                                         4
Kentucky, there is no evidence that Charles ever held Judy out as his child
until they moved to Indiana. Thus, any purported parent-child relationship
between Charles and Judy is based upon Charles having taken Judy into his
home and having held Judy out as his daughter, and such purported
relationship was established and maintained in Indiana.
      “11.   Because of his own negative experience in the foster care system,
Charles chose not to initiate any action to legally adopt Judy. There is no
evidence that there was any legal barrier preventing Charles from legally
adopting Judy during his lifetime.
      “12.   Charles and Judy never lived in California.
      “13.   There is no evidence that Judy and the Decedent ever met.
      “14.   There is no evidence that Charles and the Decedent ever met.
      “15.   Shannon and the Decedent had a close relationship from
childhood.
      “16.   Judy learned of the Decedent’s death after being contacted by an
heir search company.
      “17.   There is no evidence that Judy had any interaction or
relationship with her biological parents after they left her in Charles[’s]
custody at age [two], with the exception of a single meeting between Judy and
her biological father when Judy was 18 years old.”
                                       II.
                   Procedural History and Additional Facts
      On June 27, 2018, Shannon filed a petition for letters of administration
to administer the estate (Estate) of Decedent (Petition for Letters of
Administration). The petition asserted Decedent died intestate. All known
heirs were served with notice of the petition and notice was also published in




                                        5
a newspaper of general circulation. Judy received notice of the petition in
September 2018.
      On November 13, 2018, the probate court appointed Shannon
administrator of the Estate. Shortly thereafter, the court issued Shannon
letters of administration with “full authority” to administer the Estate.
      On January 8, 2020, Shannon filed her “First and Final Report of
Personal Representative [and] Petition for Final Distribution” (Petition for
Final Distribution). (Some capitalization omitted.) Shannon asserted
distribution of the Estate should be made by intestate succession and that
she was Decedent’s sole heir.
      On February 21, 2020, Judy (through her Indiana estate’s personal
representative) filed her “Response and Objection” to the Petition for Final
Distribution (Response), claiming she also qualified as an heir of Decedent as
the “natural (but not biological) child” of Charles; that Charles was the
brother of Clare Bloodgood Crane, Decedent’s mother; that Clare and Charles
were the children of David W. Bloodgood and Elinor Bloodgood, maternal
grandparents of Decedent; and therefore, that Judy, through Charles, was
entitled to one-half of Decedent’s Estate as issue of Decedent’s maternal
grandparents.
      In addition to the undisputed facts in the parties’ stipulation
(previously summarized), Judy’s Response also included copies of her 1968
marriage certificate, identifying Frances and Charles as her parents; and
Judy’s January 2022 death certificate, issued by the Indiana State
Department of Health, which also identified Frances and Charles as her
parents.
      On February 2, 2021, Shannon filed a petition for probate of will
(Petition for Probate) along with a request to be appointed administrator. In


                                       6
the Petition for Probate, Shannon stated she found a holographic will dated
June 1, 2007 (purported will) in Decedent’s home, after she had filed the
Petitions for Letters of Administration. One of the purported beneficiaries
under the will, Save Our Heritage Organisation, also filed a petition for
probate. Decedent’s purported will has not been admitted to probate.
       On May 4, 2021, the probate court bifurcated the issue of Judy’s
heirship claim from the remaining issues in the case and continued the
petitions for probate of Decedent’s purported will.
       On July 9, 2021, Judy and Shannon submitted their stipulation of
undisputed facts and their respective trial briefs. The probate court heard
oral argument on July 16 and took the matter under submission. On August
16, the court announced its ruling from the bench and that same day issued a
minute order providing it had made “detailed findings on the record” in
support of its decision that Judy is an intestate heir of Decedent.
       In reaching its decision, the probate court found (1) California law
applied in determining, for purposes of intestate succession, the legal status
of the relationship between Charles and Judy; (2) Charles was the presumed
natural parent of Judy as a result of him openly holding her out as his own
child during his lifetime; and (3) Shannon proffered “no facts” to rebut the
presumption. Shannon timely appealed.
                                 DISCUSSION
                                        I.
     California Law Governs the Determination of Parentage for Purposes of
                              Intestate Succession
A.     Standard of Review
       This case involves an heirship claim based on undisputed facts that
requires application of various statutes, including those defining the meaning


                                        7
of parent and child and whether a natural parent and child relationship
exists. (See Estate of Britel (2015) 236 Cal.App.4th 127, 135−136 (Britel).)
The case therefore presents a question of law that we review de novo. (A.S. v.
Miller (2019) 34 Cal.App.5th 284, 290 (Miller); Estate of Bartsch (2011) 193
Cal.App.4th 885, 891.) We also review de novo the probate court’s decision to
apply California and not Indiana law in determining parentage between
Charles and Judy. (See Brown v. Grimes (2011) 192 Cal.App.4th 265, 274
[noting a trial court’s choice-of-law ruling is reviewed de novo].)
B.    Guiding Principles
      “ ‘Intestate succession is governed entirely by statute.’ [Citations.]
‘The heirs of a person are those whom the law appoints to succeed at the
decedent’s death to his or her estate in case of intestacy, by virtue of the
statutes of succession.’ [Citation.] [¶] Section 6400 et seq. governs intestate
succession. As relevant here, if there is no surviving spouse . . . of an
intestate decedent, the intestate estate passes to the decedent’s ‘issue’ . . . .
‘ “Issue” of a person means all his or her lineal descendants of all generations,
with the relationship of parent and child at each generation being determined
by the definitions of child and parent.’ ” (Britel, supra, 236 Cal.App.4th at
p. 135.)
      A threshold issue in this case is whether California or Indiana law
applies to determine parentage between Charles and Judy for the purpose of
determining whether she is an heir of Decedent. Judy claims California law
applies as it has the power and right under its succession laws to determine
who is an heir of a decedent who died intestate while domiciled in this state.
Shannon, however, claims Indiana law applies because the relationship
between Charles and Judy was effectuated in that state.




                                         8
      Here, we conclude California law applies to determine parentage when
a person claims to be an heir of an intestate decedent who was domiciled in
California when he or she died, even if, as in the instant case, the parent and
child relationship was effectuated outside California. (See Estate of Bassi
(1965) 234 Cal.App.2d 529 (Bassi).) We discuss Bassi in detail because it
provides useful guidance on the issues presented in this case.
      Bassi involved the heirship claims of Carlo and Umberto, two half-
brothers of Paul. Paul died intestate in 1958 while domiciled in California.

Carlo and Umberto were the nonmarital 3 children of Paul’s father, Giacomo,
and Giacomo’s partner Maddalena. While living in Italy, Giacomo publicly
acknowledged Carlo and Umberto as his own, and with Maddalena and Paul
they “openly lived together as a family.” (Bassi, supra, 234 Cal.App.2d at
p. 534.) Giacomo passed away in Italy in 1905.
      The petitioners in Bassi were the descendants of brothers and sisters of
Giacomo. They claimed the California probate court erred by applying former

Civil Code section 230 4 in finding that Carlo and Umberto were the legal


3     Historically, the law has used the term “illegitimate” (or worse) to
describe a child born to unwed parents. Like other courts, we instead prefer
to use the term “nonmarital child.” (See e.g., Miller, supra, 34 Cal.App.5th at
p. 287, fn. 1.)

4     At the time Bassi was decided, former Civil Code section 230 provided
in part: “ ‘The father of an illegitimate child, by publicly acknowledging it as
his own, receiving it as such, with the consent of his wife, if he is married,
into his family, and otherwise treating it as if it were a legitimate child,
thereby adopts it as such; and such child is thereupon deemed for all
purposes legitimate from the time of its birth.’ ” (Bassi, supra, 234
Cal.App.2d at p. 534, fn. 2, quoting former Civ. Code, § 230.) As we later
discuss, in determining intestate succession California no longer uses the
terms “legitimate” or “illegitimate” to describe the legal status of a person
born to unwed parents.

                                       9
heirs of Paul. The petitioners instead claimed the court should have applied
Italian law, based on Giacomo’s effectuation of the parent and child
relationship in Italy; that under Italian law, no parental relationship was
created; and therefore, Carlo and Umberto were not Paul’s heirs. (Bassi,
supra, 234 Cal.App.2d at p. 542.)
      In rejecting the petitioners’ argument, Bassi recognized that California
had the “power and right . . . to determine the persons entitled to inherit
property under its jurisdiction and the extent and manner in which that
power has been exercised.” (Bassi, supra, 234 Cal.App.2d at p. 542.) Bassi
concluded that, once Giacomo acknowledged Carlo and Umberto as his own
children and they openly lived together as a family in Italy, a parent and
child relationship was created between them that Giacomo never disavowed,
and that relationship then “followed the decedent [Paul] to California.” (Id.
at p. 550.) As such, Bassi held Carlo and Umberto were entitled to inherit
through “their father, not only as heirs of his estate if he had died here [in
California], but also from their half-brother or other paternal relatives who
[have left an] estate here.” (Ibid.)
      In support of its holding, Bassi relied on a triad of cases that had given
“extraterritorial effect” to California law in resolving questions of inheritance.
(Bassi, supra, 234 Cal.App.2d at p. 542.)
      The first case was Blythe v. Ayres (1892) 96 Cal. 532 (Blythe). In
Blythe, the Supreme Court held under former Civil Code section 230 that a
nonmarital child of the decedent was his heir despite the fact the child was
born in England and remained in England until after the decedent’s death in
California. (Blythe, at pp. 575−576.)
      In support of its holding, the Supreme Court reasoned the “law and
policy” of California encouraged “[l]egitimation” of a child (Blythe, supra, 96


                                        10
Cal. at p. 575); that no principle existed “upon which California law and
policy, when invoked in California courts, shall be made to surrender to the
antagonistic law and policy of Great Britain” (ibid.); that the determination of
the child’s status as an heir of the decedent did not depend on the law of
England or whether that child was making a claim in an English court to
property within its jurisdiction (ibid.); and that, because the child based her
heirship claim upon California law and was “invoking the jurisdiction of the
courts of this state,” whether the child was an heir of the decedent became a
“question of California law to be construed in California courts” (id. at
pp. 575−576).
      Bassi also relied on Wolf v. Gall (1916) 32 Cal.App. 286 (Wolf). There,
nonmarital children sought to inherit from their paternal grandmother,
claiming in part that their father “legitimated” them under former Civil Code
section 230 by acknowledging them as his own children while the family lived
together in Guatemala. (Wolf, at pp. 287−289, as discussed in Estate of Lund
(1945) 26 Cal.2d 472, 487 (Lund); see Estate of Garcia (1949) 34 Cal.2d 419,
422 [disapproving of limiting language in Lund in denying rehearing in
Wolf].) Relying on Blythe for support, Wolf held that the nonmarital children
were heirs of the decedent. (Wolf, at p. 289.)
      In reaching its decision, Wolf found the fact the decedent was “an alien
and domiciled outside of California” did not render “ineffectual” his acts that
“result[ed] in the legitimation of respondents” (Wolf, supra, 32 Cal.App. at
p. 288); that “[w]hile it is generally true that the laws of one state or country
have no extraterritorial effect, on the other hand, when the status of a person
is under consideration before the courts of this state in questions of
succession, they will apply our own statutes in determining the status of the
claimant to the succession; and if the claimant shows that by applying our


                                       11
law he [or she] is entitled to take as a legitimate child, it is sufficient, and the
fact that by the law of his own country he is not legitimate is immaterial” (id.
at pp. 288−289, italics added).
      Bassi also relied on the Supreme Court’s Lund decision. The petitioner
in Lund claimed he was the nonmarital child and pretermitted heir of
Andrew, who died testate in California. (Lund, supra, 26 Cal.2d at p. 475.)
The petitioner was born in Norway and remained living in the country until,
at Andrew’s request, he moved to Minnesota to live with Andrew, Andrew’s
wife, and their two children. (Id. at pp. 475–476.) While domiciled in
Minnesota and subsequently in New Mexico, the petitioner continued to live
as a member of Andrew’s family; and was publicly recognized and
acknowledged by Andrew as a son, a relationship Andrew never disavowed.
(Id. at p. 476.) Andrew subsequently moved to California and devised his
estate to his other two children. (Ibid.) Applying former Civil Code section
230 and relying on Blythe and Wolf, the Lund court held the petitioner was
entitled to share in Andrew’s estate. (Lund, at p. 496.)
      In reaching its decision, Lund rejected the argument that
“legitimation” by acknowledgement must be determined by the law of the
domicile of the father at the time of the act (i.e., Minnesota and/or New
Mexico). (Lund, supra, 26 Cal.2d at p. 479.) Instead, California “may
formulate [and apply] its own public policy in respect to legitimation” of a
child (id. at pp. 485−486) and was free to give legal significance to conduct
involving a nonmarital child “ ‘wherever located and wherever born’ ” (id. at
p. 488); and that once a child had been “received into the family of its
father, it attains the de facto status of a member of that family, and unless
disavowed, such status (in a broad sense) continues with it for the remainder
of its days” (id. at p. 494).


                                        12
      Similar to Wolf, the Lund court concluded the fact that the legal effect
of Andrew’s acts may have been inconsequential outside California was
immaterial in determining parentage in California, reasoning: “When [the
decedent] Andrew Lund came here and established his domicile he did so in
the light of the factual significance of his previous acts. His conduct in
California in remaining silent in respect to the facts surrounding the birth of
petitioner is consistent with his prior acts and amounts to a continuing
representation of the facts and de facto status which he had publicly
proclaimed. His acts were, it is repeated, inherently of a permanent and
continuing character. The biological relationship of father and son, and the
de facto family relationship which the father had established, are not
transient or volatile things which may exist one moment and be nonexistent
the next, or which depend for their continuance upon repetitions of the
original words or acts. Once proclaimed and established they exist as facts
for all time and in all places. And when the living proclaimer of those facts
comes to California and establishes his domicile herein and leaves estate to
be distributed according to our laws of succession, the courts of California
need not ignore those facts and are not powerless to apply them. Their legal
effect within this state will be admeasured by the laws of this state.” (Lund,
supra, 26 Cal.2d at p. 496.)
C.    Analysis
      Applying Lund and Blythe, as we must (see Auto Equity Sales, Inc. v.
Superior Court (1962) 57 Cal.2d 450, 455 [trial and appellate courts must
follow binding Supreme Court authority]), and relying on Bassi and Wolf for
guidance, we conclude: (1) a California probate court will apply this state’s
laws in determining whether a legally cognizable parent and child
relationship exists as a condition to an heirship claim; and (2) it is


                                       13
immaterial whether another state or country, applying its own laws, would
not recognize the existence of such a relationship effectuated in that state or
country. Although we note that certain of these authorities date back more
than 100 years, our independent research shows even today they remain good
law and are most factually on point in the present action.
      Shannon nonetheless argues the probate court should have applied
Indiana law to determine parentage between Charles and Judy. For support,
Shannon cites Estate of Hart (1984) 165 Cal.App.3d 392 (Hart) and Estate of
O’Dea (1973) 29 Cal.App.3d 759 (O’Dea), among other authorities. Shannon

further argues that under Indiana law, 5 Judy has no legally recognized
parental relationship with Charles because she was neither his biological

child nor legally adopted by him. 6
      Hart and O’Dea are factually and legally inapposite to the present case.
Both cases involved collateral attacks in the probate court on adoption
judgments rendered in a different state (Hart) or country (O’Dea) more than


5        See e.g., In re Estate of Fox (1975) 164 Ind.App. 221, 222–223
[refusing to recognize the “doctrine of equitable adoption” to make a child
who was not legally adopted an heir of a person who took the child into the
family home at a very young age and raised the child as her own until
majority; concluding that Indiana’s laws of “descent and distribution” are
“long standing and based upon the traditional relationships of marriage,
blood, or adoption,” and that there was “no compelling reason to create a
judicial doctrine to serve the same purpose when the statutory schemes of
probate or adoption seem quite adequate”]; Ind. Code, § 31-9-2-13(a) [“ ‘Child’
. . . means a child or children of both parties to the marriage. The term
includes the following: [¶] (1) Children born out of wedlock to the parties.
[¶] (2) Children born or adopted during the marriage of the parties.”].)

6     Shannon separately requests this court take judicial notice of decisional
and statutory law from Indiana. This request is denied as unnecessary
because these authorities are already included in the appellate record.

                                       14
25 years after the adoptions had been finalized, by individuals who sought to
inherit from a birth parent. Both cases also involved principles of comity that
are inapplicable here, based on the rule that adoption status “ ‘is determined
by the laws of the state in which the adoption was effected.’ ” (Ehrenclou v.
MacDonald (2004) 117 Cal.App.4th 364, 375; Hart, supra, 165 Cal.App.3d at
pp. 394−395, 397 [Oklahoma court in 1954 decreed then 16-year-old
petitioner was legally adopted by his step-father, a determination that was
upheld in 1982 by the Oklahoma Supreme Court and subsequently
recognized in California under full faith and credit principles in determining
that the petitioner was not an heir to his biological father’s estate]; O’Dea,
supra, 29 Cal.App.3d at pp. 773−775 [Canadian legislation and Canadian
court decree that the petitioner’s 1940 adoption was null and void under
Canadian law recognized in California under comity principles, thus entitling
the petitioner to claim an interest in her mother’s California estate].)
Because it is undisputed that Charles never legally adopted Judy, neither
decision has any application in the instant case.
      Shannon also argues it is “illogical” for Judy to inherit “from Decedent
through her purported relationship to Charles[,] when she could not even
inherit from Charles” under Indiana law. But here we are not concerned
with the succession laws of Indiana, or any other state or country for that
matter, but only the succession laws in California. And, as noted by binding
authority in Lund and Blythe, and by persuasive authority in Bassi and Wolf,
it is immaterial for purposes of determining intestate succession in this state
whether another forum would also recognize a parent and child relationship
under that forum’s laws. (See Lund, supra, 26 Cal.2d at p. 496; Blythe,
supra, 96 Cal. at pp. 575–576; Bassi, supra, 234 Cal.App.2d at p. 550; Wolf,
supra, 32 Cal.App. at pp. 288–289.)


                                       15
      We conclude the question of parentage in resolving Judy’s heirship
claim is determined under California law, which we turn to next.
                                       II.
 A Natural Parent and Child Relationship Exists Between Charles and Judy
A.    Guiding Principles
      Sections 6450 through 6455 define “the parent-child relationship for
purposes of intestate succession.” (Estate of Ford (2004) 32 Cal.4th 160, 165.)
As relevant here, a parent and child relationship “exists between a person
and the person’s natural parents, regardless of the marital status of the

natural parents.” (§ 6450, subd. (a) 7; see Britel, supra, 236 Cal.App.4th at
p. 135.) Section 6453 “contains the rules for determining who is a ‘natural
parent.’ ” (Estate of Burden (2007) 146 Cal.App.4th 1021, 1026.)
      Under “section 6453, subdivision (a), a natural parent and child
relationship is established where the relationship is presumed under the
Uniform Parentage Act and not rebutted.” (Estate of Griswold (2001) 25
Cal.4th 904, 921; Scott v. Thompson (2010) 184 Cal.App.4th 1506, 1514 [the
intestacy statutes “incorporate the UPA to determine presumed
fatherhood”].)
      Relevant here, subdivision (b) of section 6453 provides in part: “A
natural parent and child relationship may be established pursuant to any
other provisions of the Uniform Parentage Act, except that the relationship
may not be established by an action under subdivision (c) of Section 7630 of
the Family Code unless any of the following conditions exist: [¶] (2)
Parentage is established by clear and convincing evidence that the parent has
openly held out the child as that parent’s own.” (§ 6453, subd. (b)(2).)

7     A parent and child relationship can also exist between “an adopted
person and the person’s adopting parent or parents.” (§ 6450, subd. (b).)

                                       16
      Also relevant here, under the UPA, a person is presumed the natural
parent of a child if the “presumed parent receives the child into their home
and openly holds out the child as their natural child.” (Fam. Code, § 7611,
subd. (d).) The presumption created under section 7611 of the UPA “affect[s]
the burden of proof and may be rebutted in an appropriate action only by
clear and convincing evidence.” (Fam. Code, § 7612, subd. (a), italics added.)
B.    Analysis
      It is undisputed that Charles and Frances took two-year-old Judy into
their home in 1951, after she was abandoned by her birth parents; that Judy
lived in the home of Frances and Charles for the duration of her childhood;
that when Judy was about 11 years old, Charles, Frances, and Judy moved to
Indiana, where Frances and Charles openly held Judy out as their daughter;
and that during their lifetimes, Frances and Charles considered Judy to be
their natural child and Judy considered them her natural parents.
      Indeed, school records dating back to 1961 show Judy was registered
for the sixth grade with the last name “Bloodgood” and identified as the child
of Frances and Charles; that Judy listed Frances and Charles as her mother
and father on her 1968 marriage certificate; that Charles’s 1993 obituary
identified Judy as his daughter and Judy’s two children as his grandchildren;
that Charles’s March 1988 Last Will and Testament referred to Judy as his
daughter and provided that, if Frances predeceased him, Judy would inherit
all of his property, and that if Judy also predeceased him, all of his property
would go to Judy’s children, to whom he referred as “my grandchildren”; and
that Judy’s death certificate identified Frances and Charles as her parents.
      Shannon wisely concedes the undisputed facts establish by “clear and
convincing evidence” that, for purposes of intestate succession, Charles
received Judy into his home and openly held her out as his natural child.


                                       17
There also is no evidence that during his lifetime, Charles ever disavowed
their relationship. (See Prob. Code, § 6453, subd. (b)(2); Fam. Code, § 7611,
subd. (d); see also Lund, supra, 26 Cal.2d at pp. 494–495 [once the petitioner
attains the status of a “de facto” family member, that status remains “unless
disavowed” or “terminated”].)
      It is Shannon’s contention, however, that the presumption of natural
parenthood created under the UPA can be rebutted based on “both facts and
policy.” (Italics added.) She argues “[b]y providing that the presumption of
natural parenthood can be rebutted in an ‘appropriate action,’ ” Family Code
section 7612, subdivision (a), “gives courts wide discretion to determine
whether bestowing the honor of parenthood is ‘appropriate’ under all of the
circumstances considering both facts and policy.” And here, she argues, this
case is an “ ‘appropriate action’ ” in which rebuttal is “required” by public
policy, “because granting Charles the status of a ‘natural parent’ would
reward the participants in an irregular adult-child relationship that is not
sanctioned by the laws of their own home state of Indiana, and which would
thwart California’s policies for the protection of children, ranging from
requiring due process and oversight of foster placements and guardianships
of children to encouraging prompt formal adoption and discouraging parents
from giving their children away.” We are not persuaded.
      First, we note, consistent with the probate court’s finding, that
Shannon has proffered no facts, and thus impliedly concedes there are none,
to rebut the presumption of natural parenthood between Charles and Judy
under the UPA.
      Second, although highlighting the language “in an appropriate action”
in Family Code section 7612, subdivision (a), Shannon overlooks the plain
language of the same subdivision in the statute that provides “only . . . clear


                                       18
and convincing evidence” may rebut the presumption of a natural parental
relationship. (Fam. Code, § 7612, subd. (a), italics added.) Subdivision (b) of
Family Code section 7612 then provides that, “If two or more presumptions
arise under Section 7611 that conflict with each other, or if one or more
presumptions under Section 7611 conflict with a claim by a person identified
as a genetic parent pursuant to Section 7555, the presumption that on the
facts is founded on the weightier considerations of policy and logic controls.”
(Italics added.)
      Thus, there are two threshold problems with Shannon’s argument that
public policy alone may rebut the presumption of natural parenthood
between Charles and Judy. One, Family Code section 7612, subdivision (a),
permits “only” clear and convincing “evidence” to rebut the presumption.
(Italics added.) Two, only where there are conflicting presumptionsand
here there are noneit is the presumption which “on the facts” is founded on
the weightier considerations of policy that controls. (Fam. Code, § 7612,
subd. (b), italics added.) Therefore, based on the plain language of the
statute, we conclude the natural parent and child relationship between
Charles and Judy can only be rebutted by clear and convincing evidence and
not for reasons of public policy, as Shannon argues. (Fam. Code, § 7612,
subd. (a); see Tuolumne Jobs & Small Business Alliance v. Superior Court
(2014) 59 Cal.4th 1029, 1038 [“It is a maxim of statutory interpretation that
courts should give meaning to every word of a statute and should avoid
constructions that would render any word or provision surplusage.”];
Maricela C. v. Superior Court (1998) 66 Cal.App.4th 1138, 1143–1144 [courts
should give the words of a statute “their ordinary, everyday meaning” and
neither interpretation nor construction is required where the language “is
without ambiguity, doubt, or uncertainty”].)


                                       19
       But even if the natural parent and child presumption between Charles
and Judy could be rebutted purely on public policy groundsa premise we
rejectwe disagree with Shannon’s assertion that public policy, including the
ones she identifies, “requires” a California court to reject the natural parental
relationship between Charles and Judy.
       The paternity presumptions, including Family Code section 7611,
subdivision (d), at issue in this case, are rooted in the “ ‘strong social policy in
favor of preserving [an] ongoing [parent] and child relationship.’ ” (In re
Nicholas H. (2002) 28 Cal.4th 56, 66 (Nicholas H.).) The presumptions are
“ ‘driven by state interest in preserving the integrity of the family and
legitimate concern for the welfare of the child. The state has an “ ‘interest in
preserving and protecting the developed parent-child . . . relationships which
give . . . children social and emotional strength and stability.’ ” ’ ” (Id. at
p. 65.)
       As we have noted, Frances and Charles took two-year-old Judy into
their home in 1951, after she had been abandoned by her birth parents, and
raised the child as their own for the duration of their lifetimes. Although
Judy was not their biological child, recognition of their natural relationship
promotes this state’s “ ‘strong social policy’ ” of preserving the parent and
child relationship. (See Nicholas H., supra, 28 Cal.4th at p. 66.) To find no
such relationship existed in this case, as Shannon argues, would in our view
severely undermine this important policy. (See id. at p. 65 [noting a person
“ ‘ “ ‘ “who has lived with a child, treating it as his [or her] son or daughter,
has developed a relationship with the child that should not be lightly
dissolved” ’ ” ’ ”].)
       Shannon relies on In re Karen C. (2002) 101 Cal.App.4th 932 (Karen C.)
in support of various policy considerations she contends should apply in


                                         20
rebutting the parentage presumption between Charles and Judy. Karen C.
does not help our analysis in this case. Karen C. involved a petition by a
12-year-old girl who sought an order from the juvenile court determining the
existence of a natural mother and child relationship between her and Leticia,
the only mother the petitioner had ever known. (Id. at p. 934.) Karen’s birth
mother, Alicia, abandoned Karen at birth. (Ibid.) Leticia raised Karen as her
own child, telling Karen she was adopted. (Ibid.) Karen had no further
contact with Alicia, who returned to Guatemala along with Karen’s father.
(Id. at p. 935.) When Karen was 10 years old, she came to the attention of
child protective services after Leticia abused her. (Id. at p. 934.) Karen was
placed in a foster home and Leticia was offered services, but failed to reunify
with Karen. (Id. at pp. 934–935.) It was under these circumstances that
Karen petitioned for a court order decreeing that Leticia was her natural
(and legal) mother. (Id. at p. 935.)
      In vacating the juvenile court’s order denying the petition and in
remanding for further proceedings, Karen C. held the UPA applied equally to
women as to men; that Karen had standing under the UPA to bring the
action; and that on remand the juvenile court should weigh the competing
presumptions presented by the case—based on Alicia being her birth mother,
and Leticia openly holding Karen out as her own child, and decide whether
this was “ ‘an appropriate action’ ” under subdivision (b) of Family Code
section 7612 to rebut the natural parent presumption. (Karen C., supra, 101
Cal.App.4th at pp. 938−939.) Regarding the last point, for guidance on
remand, Karen C. stated it expressed no opinion “whether an undocumented
de facto ‘adoption’ of the type effectuated here at the time of Karen’s birth can
be condoned by the courts in the face of the principles that adoption requires




                                       21
an expeditiously sought court decree,” while noting that “parents cannot give
their children away.” (Id. at pp. 940–941.)
      Clearly, the facts and legal issues presented in Karen C. are nothing
like those before us now. Unlike Karen C., here there are no competing
presumptions arising under the UPAlet alone competing presumptions “on
the facts” (Fam. Code, § 7612, subd. (b))and we are not called upon to
decide whether an “undocumented de facto ‘adoption’ ” of a minor involved in
a dependency proceeding should be “condoned” (Karen C., supra, 101
Cal.App.4th at pp. 940–941).
      In sum, even assuming policy considerations alone could rebut the
presumption of natural parenthood between Charles and Judy, we would
conclude there are none that would require us to reject the conclusion that
Charles was the natural parent of Judy.
                                DISPOSITION
      The August 16, 2021 order of the probate court finding that Judy is an
intestate heir of decedent Loch David Crane is affirmed. Judy shall recover
her costs on appeal. (Cal. Rules of Court, rule 8.278(a)(1) & (2).)


                                                                          DO, J.

WE CONCUR:



IRION, Acting P. J.



DATO, J.




                                       22